PER CURIAM.
Joyce Ann Gardner appeals the amended final judgment of dissolution rendered by the trial court upon remand from this court’s mandate in Gardner v. Stock, 645 So.2d 33 (Fla. 5th DCA 1994). This court directed the trial court to:
1. Determine whether the vehicles and the liabilities set forth in paragraph 14 of the final judgment are marital or non-marital. Bussey v. Bussey, 611 So.2d 1354 (Fla. 5th DCA 1993); § 61.075(3), Fla.Stat.
2. Reference the factors listed in section 61.075(1) in order to justify the distribution of the marital assets. McMonagle v. McMonagle, 617 So.2d 373 (Fla. 5th DCA 1993).

Id.

Upon remand, the trial court focused on paragraph one of this court’s order. Unfortunately, the trial court failed to comply with this court’s direction to reference the factors required by section 61.075(1).
Finding this to be the only error on appeal, we again remand with instructions to comply with the requirements of section 61.075(1).
REVERSED and REMANDED with INSTRUCTIONS.
PETERSON, C.J., and GOSHORN and THOMPSON, JJ., concur.